DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19 of U.S. Patent No. 10,692,343. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 19 of U. S. Patent No. 10,692,343 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0172721) in view of Witkowski et al. (US 2019/0051067).
Regarding claims 21, 40, He discloses an entry point security system (fig. 1B), comprising: an entry point sensor comprising a body adapted to be affixed to a structure (page 2, [0028]), the body housing internal components (fig. 1B), the internal components including a battery (page 4, [0070]) and a component board (page 2, [0029]), the component board including a three-axis accelerometer and a three-axis gyroscope and a three-axis compass( fig. 1B; page 2, [0034-0037]; page 3, [0053; 0053]) and a wireless transceiver (sensor device 108 over a network in page 2, [0030]), the wireless transceiver configured to transmit motion related information of the three-axis accelerometer and the three-axis gyroscope and the three-axis compass (page 2, [0030-0032]); page 3, [0053]), the body adapted to be affixed to a structure (fig. 1B).
 He discloses all the limitations set forth above but fails to explicitly disclose an observing device intermittently communicatively coupled to the entry point sensor, the observing device configured to store status of the entry point sensor.
  However, Witkowski discloses an observing device intermittently communicatively coupled to the entry point sensor, the observing device configured to store status of the entry point sensor (page 6, [0039]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Witkowski within the system of He in order to enable remote operation of the barrier operator via commands received from a device through the communication interface thereby improving the reliability of the system.
 Regarding claim 22, He and Witkowski disclose all the limitations set forth in claim 21 and witkowski further discloses wherein the observing device includes a display (page 6, [0039]). 
 Regarding claims 23, 31,  He and Witkowski disclose all the limitations set forth in claim 21 and Witkowski further discloses wherein the observing device comprises a mobile device (smartphone in page 3, [0020]).

 Regarding claim 25, He and Witkowski disclose all the limitations set forth in claim 21 and Witkowski further discloses wherein the entry point sensor is configured to transmit information about motion detected by the entry point sensor to the mobile device (page 3, [0021-0022]).
 Regarding claim 26, He and Witkowski disclose all the limitations set forth in claim 21 and Witkowski further discloses wherein the mobile device is configured to perform computational functions using the information about motion detected by the entry point sensor (page 3, [0021-0023]).
 Regarding claims 27, 34, He and Witkowski disclose all the limitations set forth in claim 21 and Witkowski further discloses wherein the mobile device is configured to transmit the information about motion detected by the entry point sensor to a server (page 3, [0021-0023]).
 Regarding claims 28, 35, He and Witkowski disclose all the limitations set forth in claim 21 and Witkowski further discloses wherein the observing device is configured to accumulate status changes of the entry point sensor (page 6, [0039]).
  Regarding claim 29, He and Witkowski disclose all the limitations set forth in claim 1 and Witkowski further discloses wherein the entry point sensor is configured to report detection of motion by the entry point sensor to the observing device (page 6, [0039]).
 Regarding claim 30, He discloses  at least one further entry point sensor, the entry point sensor and the at least one further entry point sensor together comprising a plurality of entry point sensors (fig. 1).
  Regarding claim 32, He and Witkowski disclose all the limitations set forth in claim 21 and Witkowski further discloses wherein the mobile device is configured to display status of the plurality of entry point sensors on a screen of the mobile device (page 5, [0035-0037]).


  Regarding claims 36, 38, He and Witkowski disclose all the limitations set forth in claim 21 and Witkowski further discloses wherein the observing device comprises a host device (page 3, [0020]).
  Regarding claims 37, 39, He and Witkowski disclose all the limitations set forth in claim 1 and Witkowski further discloses a cloud service for storing status updates stored by the observing device (page 3, [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HSU et al. (US 2017/0162011) discloses device and method of detecting door/window status.
Telljohann et al. (US 2016/0348398) discloses door improvements…..component.
Scheiermann et al. (US 2016/0231349) discloses device and method…..to be monitored.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DP
July 20, 2021

                                                                  /DANIEL PREVIL/                                                                  Primary Examiner, Art Unit 2684